DETAILED ACTION

of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilburn et al. (US 20190114577 A1).

Regarding claim 8, Kilburn discloses an apparatus for detecting cargo within a cargo container that has a ceiling, a floor, and an interior space disposed between the ceiling and the floor (fig. 3; [0002] Embodiments of the present disclosure relate generally to methods and systems for measuring, tracking, and more efficiently utilizing available cargo capacity in one or more cargo containers and more particularly to using a set of sensors installing within a cargo container and on a vehicle to measure, monitor, and manage the cargo and available cargo capacity within the container.), the apparatus comprising: 
fig. 3; [0004], [0053]-[0054] Embodiments of the disclosure provide systems and methods for using a set of sensors installing within a cargo container and on a vehicle to measure, monitor, and manage the cargo and available cargo capacity within the container. More specifically, embodiments of the present disclosure can utilize a wide area wireless GPS tracker such as cellular or LoRA and a number of different sensors installed within and/or on a cargo container and/or vehicle transporting the container. The sensors can include, for example, volumetric sensors, weight sensors, and others. Volumetric sensors can comprise, for example, cameras, infrared sensors, Lidar, sonar and/or other applicable sensors which can be used to calculate how much free volume is available in the cargo container. [0055] More specifically, the array of spatial sensors 305A-305F can be used to map the area inside the container 300 and provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300. ); and 
one or more processors in communication with the plurality of distance sensors, the one or more processors operable to execute instructions to generate a load state indication based on one or more of the plurality of distance signals ([0055] Additionally, or alternatively, non-spatial sensors such as sensors 315A and 315B or other sensors can be used to measure or detect a current load in the cargo container 300 which can further augment the determination of available cargo capacity of the container 300 based on the current load relative to a maximum possible load.). 

Regarding claim 9, Kilburn discloses the apparatus of claim 8 wherein each of the plurality of distance sensors has a field of view, the plurality of distance sensors are mounted to the ceiling of the cargo container such that their fields of view define a plurality of cargo detection areas distributed across the floor of the cargo container, each cargo detection area corresponds to a portion of a total area of the floor of the cargo container, and each of the distance signals indicate a distance between a corresponding one of the distance sensors and a surface located within a corresponding one of the cargo detection areas (fig. 3; [0055] More specifically, the array of spatial sensors 305A-305F can be used to map the area inside the container 300 and provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300. This area may be divided into a grid of zones 320A-3201 with each zone covered by one or more spatial sensors.). 

Regarding claim 10, Kilburn discloses the apparatus of claim 8 wherein the one or more processors are operable to execute instructions to calculate how much of the total area of the floor of the cargo container is occupied by cargo based at least in part on the load state indication (fig. 3; [0055] More specifically, the array of spatial sensors 305A-305F can be used to map the area inside the container 300 and provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300. This area may be divided into a grid of zones 320A-3201 with each zone covered by one or more spatial sensors.). 

fig. 3; [0055] More specifically, the array of spatial sensors 305A-305F can be used to map the area inside the container 300 and provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300.). 

Regarding claim 12, Kilburn discloses the apparatus of claim 8 further comprising one or more sensor modules configured for mounting on or adjacent to the ceiling of the cargo container, each of the one or more sensor modules containing one or more of the plurality of distance sensors (fig. 3; [0053] Mounted within the cargo container 300 can be a plurality of spatial sensors 305A-305F. The spatial sensors 305A-305F can be any of a variety of sensors using lasers, sound, or other types of energy to detect the presence of objects within a space such as the interior of the cargo container 300. [0054] Mounted within the cargo container 300 can also be one or more non-spatial sensors 310A-310F and/or 315A-315B. Generally speaking, the non-spatial sensors 310A-310F and/or 315A-315B can be any of a variety of sensors to detect physical aspects of the cargo container 300. For example, the non-spatial sensors 310A-310F and/or 315A-315B can include, but are not limited to, one or more weight sensors, light sensors, acoustic sensors, motion sensors or detectors, cameras, and/or others or combinations of such sensors.). 

Regarding claim 13, Kilburn discloses the apparatus of claim 12 wherein the one or more processors are components of the one or more sensor modules (figs. 2-3; [0046], [0053]-[0058]). 

Regarding claim 14, Kilburn discloses the apparatus of claim 12 wherein each distance sensor has a field of view that is aligned in a different direction from fields of view of other distance sensors contained in one and the same sensor module (fig. 3; [0055] More specifically, the array of spatial sensors 305A-305F can be used to map the area inside the container 300 and provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300. This area may be divided into a grid of zones 320A-3201 with each zone covered by one or more spatial sensors.). 

Regarding claim 15, Kilburn discloses the apparatus of claim 12 wherein multiple sensor modules are distributed across a length of a central portion of the ceiling of the cargo container (fig. 3). 

Regarding claim 16, Kilburn discloses the apparatus of claim 12 wherein multiple sensor modules are distributed across a length of the cargo container adjacent to locations at which the ceiling of the cargo container meets a wall of the cargo container (fig. 3). 

fig. 3). 

Regarding claim 18, Kilburn discloses the apparatus of claim 8 wherein each of the distance signals indicate a distance between a corresponding one of the distance sensors and either a surface of a piece of cargo or the floor of the cargo container (fig. 3; [0055] More specifically, the array of spatial sensors 305A-305F can be used to map the area inside the container 300 and provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300.). 

Regarding claim 19, Kilburn discloses the apparatus of claim 8 wherein the ceiling of the cargo container is disposed at a height above the floor of the cargo container, and wherein the one or more processors are operable to execute instructions to compare the distance to a distance threshold that is less than the height (fig. 3). 

Regarding claim 20, Kilburn discloses the apparatus of claim 8 further comprising a tracker unit configured for mounting on the cargo container, the tracker unit operable to generate cargo loading information based on the load state indication, and transmit the cargo loading fig. 4; [0056] A cargo monitoring system 325 can also be mounted in or on the cargo container 300. The cargo monitoring system 325 can be communicatively coupled with each of the spatial sensors 305A-305F and non-spatial sensors 310A-310F and/or 315A-315B via one or more wired or wireless communication channels including, but not limited to, Bluetooth, WiFi, or various other similar technologies suitable for wireless communications within a range covering the size of the cargo container 300. The cargo monitoring system 325 can comprise a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to measure cargo capacity and monitor cargo within the cargo container by reading the plurality of spatial sensors 325, mapping an interior of the cargo container 300 based on reading the plurality of spatial sensors 305A-305F, determining available cargo capacity within the cargo container 300 based on the mapping of the interior of the cargo container 300, and transmitting, to a cloud-based cargo management system (described in greater detail below), the determined available cargo capacity within the cargo container 300.). 

Regarding claim 21, Kilburn discloses the apparatus of claim 20 wherein the one or more processors are components of the tracker unit (fig. 2-4; [0046], [0056]-[0058] The cargo monitoring system 325 can comprise a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to measure cargo capacity and monitor cargo within the cargo container by reading the plurality of spatial sensors 325, mapping an interior of the cargo container 300 based on reading the plurality of spatial sensors 305A-305F, determining available cargo capacity within the cargo container 300 based on the mapping of the interior of the cargo container 300, and transmitting, to a cloud-based cargo management system (described in greater detail below), the determined available cargo capacity within the cargo container 300.). 

Regarding claim 22, Kilburn discloses the apparatus of claim 20 wherein the one or more processors are components of the backend server (figs. 1-2 and 4-5; [0046] and [0062]). 

Regarding claim 23, Kilburn discloses the apparatus of claim 8 wherein the plurality of distance sensors comprise laser-ranging time-of-flight sensors or ultrasonic sensors ([0011] The plurality of spatial sensors can comprise, for example, one or more light detection and ranging (LiDAR) sensors. In some cases, the instructions executed by the processor of the cargo monitoring system can further cause the cargo monitoring system to read one or more non-spatial sensors installed on or within the cargo container. The one or more non-spatial sensors can comprise, for example, a weight sensor, a light sensor, an acoustic sensor, a motion sensor, or a camera. In such cases, determining the available cargo capacity within the cargo container can be further based on reading at least one of the one or more non-spatial sensors.). 

Claims 1-7 are being rejected similarly to the rejection of claims 8-11, 18, 19, and 20 above for being directed to a method having steps corresponding to the operations/functions of claims 8-11, 18,19, and 20 above whereby the scope and contents of the recited limitations are substantially the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kilburn as applied to claim 12 above, further in view of Birch et al.  (US 20180222504 A1).

Regarding claim 24, Kilburn discloses the apparatus of claim 12 but does not expressly disclose wherein at least one of the one or more sensor modules contains an accelerometer used to determine an orientation of the at least one sensor module. Although [0011] of Kilburn teaches the plurality of spatial sensors can comprise, for example, one or more light detection and ranging (LiDAR) sensors. In some cases, the instructions executed by the processor of the cargo monitoring system can further cause the cargo monitoring system to read one or more non-spatial sensors installed on or within the cargo container. The one or more non-spatial sensors can comprise, for example, a weight sensor, a light sensor, an acoustic sensor, a motion sensor, or a camera. In such cases, determining the available cargo capacity within the cargo container can be further based on reading at least one of the one or more non-spatial sensors. Also see [0053]-[0055] for other tpes of sensors.)
Birch, from a field of motion sensing of cargo containers, teaches wherein at least one of the one or more sensor modules contains an accelerometer used to [0036] An accelerometer may be used to measure vibrations and absolute orientation of the sensor with respect to the Earth's gravity.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include an accelerometer as taught by Birch in the system taught by Kilburn in order to determination an orientation (as suggested by [0049] of Birch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJSHEED O BLACK-CHILDRESS/
Examiner, Art Unit 2684                                                                                                                                                                                         



							/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684